Name: Commission Regulation (EC) No 2089/2002 of 26 November 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|32002R2089Commission Regulation (EC) No 2089/2002 of 26 November 2002 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed Official Journal L 322 , 27/11/2002 P. 0003 - 0003Commission Regulation (EC) No 2089/2002of 26 November 2002amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of a standing invitation to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(3) lays down the procedures and conditions for such disposals.(2) The invitations to tender scheduled for 25 December 2002 and 1 January 2003 should not be held. Because the invitations for tender currently under way have not yet resulted in the disposal of the total quantities put up for sale, the date of the last partial invitation to tender for the invitations to tender provided for in Commission Regulations (EC) No 1938/2001(4), (EC) No 1939/2001(5) and (EC) No 1940/2001(6), as last amended by Regulation (EC) No 1482/2002(7), must be put back to a later date.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 5(2) and (3) in Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 shall be replaced by the following text:"2. For subsequent partial invitations to tender, the closing date for the submission of tenders shall be every Wednesday at 12.00 (Brussels time), with the exception of Wednesday 25 December 2002 and Wednesday 1 January 2003.3. The closing date for the submission of tenders for the last partial invitation to tender shall be 26 February 2003."Article 2This Regulation shall enter into force on the day it is published in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 263, 3.10.2001, p. 11.(5) OJ L 263, 3.10.2001, p. 15.(6) OJ L 263, 3.10.2001, p. 19.(7) OJ L 221, 17.8.2002, p. 3.